ACCEPTED
                                                                                           04-14-00667-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      6/30/2015 3:17:43 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK



                         CAUSE NUMBER 04-14-667-CV
                        _____________________________    FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                     RAMIRO AND EDNA RAMOS AND 06/30/2015 3:17:43 PM
                   FEDERICO SALAZAR, JR., APPELLANTS KEITH E. HOTTLE
                                                           Clerk
                                         V.

                          THE UNKNOWN HEIRS OF
                          TOMASA GONZALEZ AND
                       NARCISO GONZALEZ, APPELLEES
                        ____________________________

                     IN THE FOURTH COURT OF APPEALS
                            SAN ANTONIO TEXAS
                        _____________________________

                            ON APPEAL FROM THE
                           st
                        381 JUDICIAL DISTRICT COURT
                          TRIAL CAUSE NO. DC-09-559
                          HON. J. MANUEL BANALES,
                              PRESIDING JUDGE
                         ____________________________

                     THE APPELLEES’ FIRST UNOPPOSED
                      MOTION FOR EXTENSION OF TIME
                            TO FILE THEIR BRIEF
                      ________________________________

TO THE HONORABLE JUSTICES OF SAID COURT:

      The Appellees motion this Court for an extension of time to file their Brief and,

in support hereof, show the following:




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION.mot                           Page 1 of 4
                                      I. DEADLINE

      The Appellees’ Brief was due on or before 5:00 PM, 29 June. As of the

moment this Motion was filed, no submission date has been scheduled.

                 II. LENGTH OF TIME SOUGHT FOR EXTENSION

      The undersigned motions for an Order of this Court allowing for an extension

of time to file the Appellees’ Brief to on or before 5:00 PM, Friday, 3 July 2015.

                   III. THE FACTS IN SUPPORT OF THIS MOTION

      He was unable to timely-file the Appellees’ Brief because he appreciated at

about 3:00 PM on 29 June, as he was proof-reading his penultimate draft, that his

laptop and/or USB drive had apparently become infected with some sort of a virus

that either prevented him from accessing downloaded material in one or both, or

prevented him from editing the same, thereby causing him to have to spend more

needed and valuable time to quickly deliver them both for inspection and repairs, and

then, on another laptop, basically have to start all over from memory and conduct a

second review for cases, authorities, etc., he could recall having located.

                          IV.    NUMBER OF EXTENSIONS.

      This is the Appellees’ first extension Motion.




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION.mot                             Page 2 of 4
                           V. CONFERENCE WITH THE
                       APPELLANTS’ APPELLATE COUNSEL

      Fortuitously, however, the undersigned had previously spoken to the

Appellants’ lead appellate counsel, Mr. Keith P. Miller, about the possibility of

asking for a short extension of time (albeit for a different basis), and Mr. Miller

graciously notified him that he would have no opposition to a short extension, were

the same to be necessary.

      Based on the foregoing facts, the undersigned motions this Court for an Order

allowing for an extension of time to file the Appellees’ Brief to on or before 5:00 PM,

Friday, 3 July 2015.

                                             Respectfully Submitted By:


                                             ____ / JOHN A. OLSON/ ________

                                             JOHN A. OLSON
                                             Tex. Bar No. 15274750
                                             20634 Creek River
                                             San Antonio TX 78259-2084
                                             210-307-0336      Office
                                             210-858-6780      Fax
                                             jaolson_ccda@yahoo.com




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION.mot                           Page 3 of 4
                         CERTIFICATE OF SERVICE

A copy of this FIRST UNOPPOSED MOTION, etc., was sent on 30 June 2015 to the

Appellants’ appellate counsel, Mr. Kenneth P. Miller and Ms. Megan C. Kucera, C/O

Miller & Kucera, 10500 Heritage Blvd., Suite 107, San Antonio TX 78216 by email

and first class mail.

                                          ___ /JOHN A. OLSON/ ________

                                          JOHN A. OLSON
                                          jaolson_ccda@yahoo.com




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION.mot                      Page 4 of 4